Order entered November 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01105-CV

                                 CHELSEA DAVIS, Appellant

                                                V.

                                  HARLAN CROW, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-23109

                                            ORDER
       On November 5, 2014 appellant filed a Notice of Effective Transfer and a Notice of

Withdrawal of Documents. In the Notice of Effective Transfer, appellant states that the notice “may

be akin to a notice of removal” and that it “replaces all prior documents.” In the Notice of

Withdrawal of Documents, appellant states that she “withdraws each and every statement in each and

every document submitted to this Court.” To the extent appellant is requesting any action by this

Court, we treat her two documents as motions. We DENY appellant’s motions.




                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE